


AMENDMENT NO. 10

TO

FINANCING AGREEMENT

AMENDMENT NO. 10 TO FINANCING AGREEMENT (this “Amendment”) is entered into as of
January 31, 2008, by and among CYNTHIA STEFFE ACQUISITION, LLC, a New York
limited liability company (“CS Acquisition”), S.L. DANIELLE ACQUISITION, LLC, a
New York limited liability company (“Danielle Acquisition”), BERNARD CHAUS, INC.
a New York corporation (“Chaus” and together with CS Acquisition and Danielle
Acquisition, collectively, the “Company”) and THE CIT GROUP/COMMERCIAL SERVICES,
INC. (“CIT”) as agent (in such capacity, “Agent”) for itself and the various
other financial institutions (together with CIT, collectively, the “Lenders”)
named in or which hereafter become a party to the Financing Agreement (as
hereafter defined).

BACKGROUND

The Company, Agent and Lenders are parties to a Financing Agreement dated as of
September 27, 2002 (as amended, modified, restated or supplemented from time to
time, the “Financing Agreement”) pursuant to which Agent and Lenders provide
financial accommodations to Company.

The Company has requested that Agent and Lenders amend the Financing Agreement
as hereinafter provided, and Agent on behalf of Lenders is willing to do so on
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Company by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Financing Agreement.

2. Amendments to Financing Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 4 below, the Financing Agreement is hereby
amended as follows:

(a) Section 1 of the Financing Agreement is hereby amended by inserting the
following defined term in appropriate its alphabetical order:

“Special Reserve” shall mean $6,500,000.

(b) The definition of “Borrowing Base” appearing Section 1 of the Financing
Agreement is hereby amended by inserting the text “less (f) the Special Reserve”
immediately preceding the period at the end of said definition.

 

 

--------------------------------------------------------------------------------






(c) The first clause of Paragraph 7.10 of Section 7 of the Financing Agreement
is hereby amended to read in its entirety as set forth below:

“7.10 Until termination of the Financing Agreement and payment and satisfaction
in full of all Obligations hereunder, the Company shall comply with the
following financial covenants:”.

(d) Sub-clause (a) of Paragraph 7.10 of Section 7 of the Financing Agreement is
hereby amended to read in its entirety as set forth below:

“(a) maintain at the end of each Fiscal Quarter ending below a Tangible Net
Worth of not less than the amount set forth below for the applicable period:

 

Fiscal Quarter

 

 

Tangible Net Worth

 

March 1, 2007

 

$

12,000,000

 

June 30, 2007

 

$

13,000,000

 

September 30, 2007

 

$

13,000,000

 

December 31, 2007

 

$

9,500,000

 

March 31, 2008

 

$

10,300,000

 

June 30, 2008 and the last day of each Fiscal Quarter ended thereafter

 

$

7,800,000

”

(e) Sub-clause (e) of Paragraph 7.10 of Section 7 of the Financing Agreement is
hereby amended to read in its entirety as set forth below:

“(e) maintain Availability as at the end of each month (which for purposes of
this calculation, month end shall mean any day from the last day of any month
through and including the 5th Business Day of the ensuing month) of not less
than the amount set forth below for the applicable month:

 

Month End

 

 

Availability

 

December 31, 2007

 

$

8,000,000

 

January 31, 2008

 

$

6,500,000

 

February 29, 2008

 

$

6,500,000

 

March 31, 2008

 

$

6,500,000

 

April 30, 2008

 

$

6,500,000

 

May 31, 2008

 

$

6,500,000

 

June 30, 2008 and the last day of each month ended thereafter

 

$

6,500,000

”

 

 

2

 

--------------------------------------------------------------------------------






(f) Sub-clause (f) of Paragraph 7.10 of Section 7 of the Financing Agreement is
hereby amended to read in its entirety as set forth below:

“(f) maintain EBITDA of at least the amounts set forth below for any period
ending on the last day of each Fiscal Quarter set forth below:

 

Fiscal Quarter

 

 

EBITDA

 

Twelve month period ending December 31, 2007

 

$

(5,000,000

)

Three month period ending March 31, 2008

 

$

750,000

 

Six month period ending June 30, 2008

 

$

(1,700,000

)”

3. Conditions of Effectiveness. This Amendment shall become effective as of the
date hereof upon satisfaction of the following conditions:

(a) Agent’s receipt of four (4) copies of this Amendment No. 10 duly executed by
the Company and Agent;

(b) Agent’s receipt, for its benefit and the ratable benefit of the Lenders, of
payment of an amendment fee of $20,000.00, which fee shall be charged to the
Company’s account with Agent; and

(c) Agent shall have received such other certificates, instruments, documents
and agreements as may reasonably be required by Agent or its counsel, each of
which shall be in form and substance satisfactory to Agent and its counsel.

4. Representations and Warranties. Company hereby represents and warrants as
follows:

(a) This Amendment and the Financing Agreement, as modified hereby, constitute
legal, valid and binding obligations of Company and are enforceable against
Company in accordance with their respective terms.

(b) Company hereby reaffirms all covenants, representations and warranties made
in the Financing Agreement as amended herein are true and correct in all
material respects and agrees that all such covenants, representations and
warranties, as applicable, shall be deemed to have been remade as of the
effective date of this Amendment (except to the extent of changes resulting from
transactions contemplated or permitted by the Financing Agreement and the other
Loan Documents and except to the extent that such representations and warranties
relate expressly to an earlier date).

 

 

3

 

--------------------------------------------------------------------------------






(c) No Event of Default or Default has occurred and is continuing or would exist
after giving effect to this Amendment.

(d) As of the date hereof, Company has no defense, counterclaim or offset with
respect to the Financing Agreement.

5. Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York
without regard to any conflicts of laws principles thereto that would call for
the application of the laws of any other jurisdiction.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts, Facsimile Signatures. This Amendment may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which taken together shall be deemed to constitute one and
the same agreement. Any signature delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.

8. Effect on the Financing Agreement.

(a) Upon the effectiveness of this Amendment, each reference in the Financing
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Financing Agreement as modified
hereby.

(b) Except as specifically modified hereby, the Financing Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender, nor
constitute a waiver of any provision of the Financing Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.

(d) The security interests and liens and rights securing payment of the
Obligations are hereby ratified and confirmed by the Company in all respects.

[Signature page follows]

 

 

4

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

  

 

 

CYNTHIA STEFFE ACQUISITION, LLC



 

By: 

 
/s/ Barton Heminover

 

 

 

Name: Barton Heminover

 

 

 

Title:   Chief Financial Officer

 

 

 

S.L. DANIELLE ACQUISITION, LLC



 

By: 

 
/s/ Barton Heminover

 

 

 

Name: Barton Heminover

 

 

 

Title:   Chief Financial Officer

 

 

 

BERNARD CHAUS, INC.



 

By: 

 
/s/ Barton Heminover

 

 

 

Name: Barton Heminover

 

 

 

Title:   Chief Financial Officer

 

 

 

THE CIT GROUP/COMMERCIAL SERVICES, INC., as Agent and a Lender



 

By: 

 
/s/ Marc Theisinger

 

 

 

Name: Marc Theisinger

 

 

 

Title:   Vice President

 

 

--------------------------------------------------------------------------------






GUARANTOR ACKNOWLEDGEMENT

Each of the undersigned hereby acknowledges and agrees that, notwithstanding the
execution of the foregoing Amendment No. 10, the consummation of the amendments
and transactions contemplated thereby, (i) all of the terms and conditions,
representations and covenants contained in the undersigned’s respective
Guaranties and Security Agreements are and shall remain in full force and effect
in accordance with their respective terms and (ii) the security interests and
liens theretofore granted, pledged and/or assigned under the Security Agreements
as security for the Obligations shall not be impaired, limited or affected in
any manner whatsoever by reason of Amendment No. 10.

 

 

 

BERNARD CHAUS INTERNATIONAL
(HONG KONG), INC.



 

By: 

 
/s/ Barton Heminover

 

 

 

Name: Barton Heminover

 

 

 

Title:   Chief Financial Officer

 

 

 

BERNARD CHAUS INTERNATIONAL
(KOREA), INC.



 

By: 

 
/s/ Barton Heminover

 

 

 

Name: Barton Heminover

 

 

 

Title:   Chief Financial Officer

 

 

 

CHAUS RETAIL, INC.



 

By: 

 
/s/ Barton Heminover

 

 

 

Name: Barton Heminover

 

 

 

Title:   Chief Financial Officer

 

 

 

BERNARD CHAUS INTERNATIONAL
(TAIWAN), INC.



 

By: 

 
/s/ Barton Heminover

 

 

 

Name: Barton Heminover

 

 

 

Title:   Chief Financial Officer

 

 

--------------------------------------------------------------------------------